DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 17/028,715 filed on 04/19/2022.
3.	Claims 8 and 16 are cancelled.
Claim 13 was previously cancelled.
Claims 1, 3-7, 9, 11, 12, 14, 15, 17, 19, and 20 have been amended.
Claims 22-23 have been added, and are pending.
Claims 1-7, 9-12, 14, 15 and 17-23 now remain pending.
Claims 1, 9 and 17 are independent claims.
Response to Arguments
4.	Applicant’s arguments with respect to newly amended independent claims 1, 9 and 17 and claims 2-7, 10-12, 14, 15 and 18-23 on pages 9-19 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Saha (Art of record) and Yao (Art newly made of record) as applied below, as they further teach such use.
Applicant contends with respect to claims 1-3, 5, 8-11, 13 and 16-21 (p. 9, 2nd – 3rd para.) that “specifically, the amended claims recite ‘executing, at the network device, the code to perform the network function on a packet received at the network device,’ which is not an abstract idea”.  Examiner respectfully disagrees; and notes that even though “executing, at the network device, the code to perform the network function on a packet received at the network device,” may not necessarily be an abstract idea, the limitation does not impose any meaningful limits on practicing the abstract idea. Moreover, the limitation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept because such “executing, at the network device, the code to perform the network function on a packet received at the network device” isn’t sufficient to amount to significantly more than the judicial exception.
	Applicant contends with respect to claim 1 (p. 9, 4th para. – p. 12, 2nd para.) that “Saha does not disclose at least ‘determining that the network device is of a network device type that is optimized to perform the particular type of the network function,’ and ‘selecting, from amongst the plurality of network devices in the network, the network device based at least in part on the network device being of the network device type that is optimized to execute the network function,’ as amended claim 1 recites” – (p. 10, 4th para., p. 11, 2nd – last para.). Examiner respectfully disagrees; Saha is not relied upon for such limitations; rather as noted below, Yao is cited as disclosing such limitations.
Allowable Subject Matter

5.	Claims 22-23, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, the network function comprises a packet forward function; determining the location in the network at which execution of the network function is optimized to perform the data-plane operation includes identifying the location as being associated with forwarding packets to servers; and selecting, from amongst a plurality of network devices in the network, the network device includes selecting a switch device at the location or the network function comprises a packet drop function; determining the location in the network at which execution of the network function is optimized to perform the data-plane operation includes identifying the location as being at or near an edge of the network; and selecting, from amongst a plurality of network devices in the network, the network device includes selecting a firewall device at the location that is at or near the edge of the network. The art of record does not expressly disclose such features.
Claim Rejections – 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.	Claims 1-3, 5, 9-11 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 9 and 17 recites identifying a characteristic, determining the network component, and selecting, from amongst the plurality of network components. 
The limitation of identifying characteristic associated with execution of the network function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “identifying” in the context of this claim encompasses the user mentally identifying, characteristic associated with execution of the network function. Similarly, the limitation of determining the network component, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user determining the network component. Similarly, the limitation of selecting, from amongst the plurality of network components, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “selecting” in the context of this claim encompasses the user selecting, from amongst the plurality of network components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites s additional elements of – using a processor to perform receiving, deploying and executing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, deploying and executing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both receiving, deploying and executing  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2, 3, 5, 10, 11, 16 and 18-21 do not remedy the deficiencies of claims 1, 9 and 17 and are also rejected as non-statutory.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al., US 2015/0358248 (hereinafter Saha) in view of Yao et al., WO 2018177434 A1 (hereinafter Yao). 
   In regards to claim 1, Saha teaches: 
A method for identifying a network device from a plurality of network devices in a network on which to deploy a network function, the method comprising (p. 9, [0159], see during the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs), (p. 9, [0162], see means of the above described control procedure for adjusting the VNF, for example a GW type, to the present traffic situation, it is possible to provide a VNF/VM mix which ensures an optimal resource utilization) and (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.) (emphasis added).  
receiving, by a controller of the network, code that represents the network function (Fig. 3, 5, and 7), (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.),  (p. 6, [0125], see when the corresponding VNF type (SW image) and descriptor is received in the orchestrator 500, an adaption of resources used from a virtualization infrastructure (e.g. the DC) 60 is executed by the instantiation process of VNF1 instance 41 and VNF2 instance 42, respectively. That is, resources of the virtualization infrastructure are allocated according to a template description or the like at the VNF instantiation time. That is, for the same functionality (defined by the “SW image”), e.g. a PGW function, different amount of resources are allocated during the instantiation) and (p. 7, [0140], see In the processing described in FIG. 5, it is assumed that the VNF orchestrator 50 has already obtained data sets indicating the various VNFs, as described in connection with FIG. 4). 
the code is executable to perform a data-plane operation on data traffic in the network (p. 13, 1st column, last para., see type of resources to be allocated in the virtualization infrastructure are separable with regard to resources to be allocated in the virtualization infrastructure for a usage in a control plane of a virtualized network function in the communication network and for a usage in a user plane of the same virtualized network function in the communication network) (emphasis added). 
identifying, by the controller, a characteristic associated with execution of the network function, wherein identifying the characteristic associated with execution of the network function includes determining a particular type of the network function (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs.) (emphasis added).
deploying, by the controller, the code that represents the network function to the network device (Fig. 5, S60 Instantiate VNF) and (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs. According to a possible increase of decrease of the traffic amount per traffic type, the VNF can then be scaled independently per GW type) (emphasis added). 
Saha doesn’t explicitly teach:
determining that the network device is of a network device type that is optimized to perform the particular type of the network function; selecting, from amongst the plurality of network devices in the network, the network device based at least in part on the network device being of the network device type that is optimized to execute the network function.
However, Yao teaches such use: (p. 6, last para., see the control plane network element in the core network may determine, according to the service requested by the terminal device, the first user plane network element set including multiple first user plane network elements… In the network element set, the first target user plane network element supporting the service is selected, and finally, the control plane network element may establish a session connection of the terminal device according to the first target user plane network element. In the solution, the control plane network element may determine, according to the service, the first user plane network element set in the plurality of user plane network elements that are more distributed, so that the first user plane network element may be the first target user plane network element supporting the service is quickly selected in the set to implement the establishment of the session connection of the terminal device… The terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) (emphasis added). 
executing, at the network device, the code to perform the network function on a packet received at the network device.
However, Yao teaches such use: (p. 6, first para., see the terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) and  (p. 7,eight para., see the session connection involved in the present application is a connection between a terminal device, a base station, a user plane network element, and a data network. And for transmitting data between the terminal device and the data network. Optionally, the session connection may be a packet data network (PDN) session connection or a packet data unit (PDU) session connection) (emphasis added).
Saha and Yao are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha and Yao before him or her, to modify the system of Saha to include the teachings of Yao, as a system for session connection establishment, and accordingly it would enhance the system of Saha, which is focused on a software network controller, because that would provide Saha with the ability to determine optimized network device, as suggested by Yao ((p. 6, last para., p. 21, 6th para.).      

In regards to claim 3, Saha teaches: 
identifying the characteristic associated with execution of the network function includes determining an amount of a computing resource consumed by execution of the network function (Abstract, see acquiring and processing control information related to at least one of a communication traffic situation in a communication network for which at least one virtualized network function is implementable and a resource usage situation in a virtualization infrastructure in which at least one virtualized network function can be instantiated).
selecting the network device includes determining that the network device has an availability of the computing resource to support the amount of the computing resource consumed by execution of the network function (p. 13, 2nd column, lines 16-19, see information about at least one of processing resources, storing resources, and data transmission resources of the virtualization infrastructure available for an instantiation of at least one virtualized network function).

   In regards to claim 6, Saha teaches: 
identifying the characteristic associated with execution of the network function includes determining a particular type of the code that represents the network function; and selecting the network device includes determining that the network device is configured to execute the particular type of the code (Abstract, see adjusting an amount and type of at least one virtualized network function instantiated in the virtualization infrastructure for usage in the communication network by, based on the processed control information, selecting at least one virtualized network function from the obtained data sets, instantiating the selected at least one virtualized network function).

   In regards to claim 17, Saha teaches:
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (p. 9, [0159], see during the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs), (p. 9, [0162], see means of the above described control procedure for adjusting the VNF, for example a GW type, to the present traffic situation, it is possible to provide a VNF/VM mix which ensures an optimal resource utilization) and (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.) (emphasis added).  
receiving code that represents a network function to be deployed in a network (Fig. 3, 5, and 7), (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.),  (p. 6, [0125], see when the corresponding VNF type (SW image) and descriptor is received in the orchestrator 500, an adaption of resources used from a virtualization infrastructure (e.g. the DC) 60 is executed by the instantiation process of VNF1 instance 41 and VNF2 instance 42, respectively. That is, resources of the virtualization infrastructure are allocated according to a template description or the like at the VNF instantiation time. That is, for the same functionality (defined by the “SW image”), e.g. a PGW function, different amount of resources are allocated during the instantiation) and (p. 7, [0140], see In the processing described in FIG. 5, it is assumed that the VNF orchestrator 50 has already obtained data sets indicating the various VNFs, as described in connection with FIG. 4). 
the code is executable to perform a data-plane operation on data traffic in the network (p. 13, 1st column, last para., see type of resources to be allocated in the virtualization infrastructure are separable with regard to resources to be allocated in the virtualization infrastructure for a usage in a control plane of a virtualized network function in the communication network and for a usage in a user plane of the same virtualized network function in the communication network) (emphasis added). 
identifying a characteristic associated with execution of the network function, wherein identifying the characteristic associated with execution of the network function includes determining a particular type of the network function (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs.) (emphasis added).
deploying the code that represents the network function to the network device (Fig. 5, S60 Instantiate VNF) and (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs. According to a possible increase of decrease of the traffic amount per traffic type, the VNF can then be scaled independently per GW type) (emphasis added). 
Saha doesn’t explicitly teach:
determining that a network device is of a network device type that is optimized to perform the particular type of the network function; selecting, from amongst a plurality of network devices  in the network, the network device component based at least in part on the network device being optimized to execute the network function.
However, Yao teaches such use: (p. 6, last para., see the control plane network element in the core network may determine, according to the service requested by the terminal device, the first user plane network element set including multiple first user plane network elements… In the network element set, the first target user plane network element supporting the service is selected, and finally, the control plane network element may establish a session connection of the terminal device according to the first target user plane network element. In the solution, the control plane network element may determine, according to the service, the first user plane network element set in the plurality of user plane network elements that are more distributed, so that the first user plane network element may be the first target user plane network element supporting the service is quickly selected in the set to implement the establishment of the session connection of the terminal device… The terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) (emphasis added). 
executing, at the network device, the code to perform the network function on a packet received at the network device.
However, Yao teaches such use: (p. 6, first para., see the terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) and  (p. 7,eight para., see the session connection involved in the present application is a connection between a terminal device, a base station, a user plane network element, and a data network. And for transmitting data between the terminal device and the data network. Optionally, the session connection may be a packet data network (PDN) session connection or a packet data unit (PDU) session connection) (emphasis added).
Saha and Yao are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha and Yao before him or her, to modify the system of Saha to include the teachings of Yao, as a system for session connection establishment, and accordingly it would enhance the system of Saha, which is focused on a software network controller, because that would provide Saha with the ability to determine optimized network device, as suggested by Yao ((p. 6, last para., p. 21, 6th para.).      
   In regards to claim 19, Saha teaches:
identifying the characteristic associated with execution of the network function includes determining an amount of a computing resource consumed by execution of the network function (Abstract, see acquiring and processing control information related to at least one of a communication traffic situation in a communication network for which at least one virtualized network function is implementable and a resource usage situation in a virtualization infrastructure in which at least one virtualized network function can be instantiated).
selecting the network device includes determining that the network device has an availability of the computing resource to support the amount of the computing resource consumed by execution of the network function (p. 13, 2nd column, lines 16-19, see information about at least one of processing resources, storing resources, and data transmission resources of the virtualization infrastructure available for an instantiation of at least one virtualized network function).

10.	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Chawda, U.S. Patent No. 10,782,934. 
In regards to claims 1 and 17 the rejections above are incorporated respectively.
   In regards to claim 2, Saha and Yao, in particular Saha doesn’t explicitly teach:
the network function comprises a serverless network function; and the code that represents the network function comprises object code generated at least partly using a domain-specific language that is usable to define serverless network functions.
However, Chawda teaches such use (column 4, lines 45-51, see  the developer can associate metadata with the source code (for example, by causing a process to automatically analyze the source code and associate metadata, or by manually inserting annotations in the source code conforming to a defined serverless annotation syntax) used to identify portions of the source code to be replicated as functions for execution by a virtual compute service) and (column 5, line 66 – column 6, line 4, see it has become desirable for some customers to migrate source code, including source code initially written to execute in a server-based environment, to so-called serverless execution environments (for example, as provided by a virtual compute service 102 of a service provider system 100)).
Saha, Yao and Chawda are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Chawda before him or her, to modify the system of Saha and Yao, in particular Saha to include the teachings of Chawda, as a system for migrating to virtual computer services, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to utilize serverless services, as suggested by Chawda (column 4, lines 45-51, column 23, lines 52-62).      

   In regards to claim 18, Saha and Yao, in particular Saha doesn’t explicitly teach:
the network function comprises a serverless network function; and the code that represents the network function comprises object code generated at least partly using a domain-specific language that is usable to define serverless network functions.
However, Chawda teaches such use (column 4, lines 45-51, see  the developer can associate metadata with the source code (for example, by causing a process to automatically analyze the source code and associate metadata, or by manually inserting annotations in the source code conforming to a defined serverless annotation syntax) used to identify portions of the source code to be replicated as functions for execution by a virtual compute service) and (column 5, line 66 – column 6, line 4, see it has become desirable for some customers to migrate source code, including source code initially written to execute in a server-based environment, to so-called serverless execution environments (for example, as provided by a virtual compute service 102 of a service provider system 100)).
Saha, Yao and Chawda are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Chawda before him or her, to modify the system of Saha and Yao, in particular Saha to include the teachings of Chawda, as a system for migrating to virtual computer services, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to utilize serverless services, as suggested by Chawda (column 4, lines 45-51, column 23, lines 52-62).      

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Chiosi et al., U.S. Patent No. 9,436,443 (hereinafter Chiosi).
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 7, Saha and Yao, in particular Saha doesn’t explicitly teach:
identifying the characteristic associated with execution of the network function includes determining a particular trust level associated with execution of the network function; and selecting the network device includes determining that the network device is configured to execute network functions with the particular trust level.
However, Chiosi teaches such use: (column 11, lines 17-28, see the software defined network controller 114 can analyze policies or policy defined for a service.  This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service.  Subscriber policies can include, for example, service level agreements ("SLAs"), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like).
Saha, Yao and Chiosi are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Chiosi before him or her, to modify the system of Saha and Yao, in particular Saha to include the teachings of Chiosi, a software defined network controller, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a trust level, as suggested by Chiosi (column 11, lines 17-28, column 33, lines 22-41).      

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Chiosi in view of Hunt et al., U.S. Patent No. 10,303,456 (hereinafter Hunt). 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 4, Saha and Yao, in particular Saha doesn’t explicitly teach:
selecting the network device includes determining that the network device is within a threshold distance in the network to the other network device
However, Chiosi teaches such use: (column 15, lines 38-46, see the network resource autonomous controller 202 can operate with virtualized network resources, which can be instantiated on-demand and moved as the state of the network changes due to traffic or failures or because of business policies.  For example, the network resources can be moved based upon considerations such as power rates by time-of-day, communication costs over geographic locations, capacity availability shifts and/or costs, combinations thereof, or the like).
Saha, Yao and Chiosi are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Chiosi before him or her, to modify the system of Saha and Yao, in particular Saha to include the teachings of Chiosi, a software defined network controller, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a trust level, as suggested by Chiosi (column 11, lines 17-28, column 33, lines 22-41).      
Saha, Yao and Chiosi, in particular Saha doesn’t explicitly teach:
identifying the characteristic associated with execution of the network function includes determining that the network function is configured to interact with a software compute instance that is hosted on another network device in the network.
However, Hunt teaches such use (column 3, lines 30-33, see determining a path through the network 130 to the target mesh nodes as a function of energy status characteristics indicated in the fingerprint data from the other mesh nodes 110) and (column 2, line 64 - column 3, line  2, see analyze characteristics of the software update, compare the characteristics of the software update to the characteristics of the mesh nodes 110 (i.e., determined from the fingerprint data) to determine which mesh node(s) 110 the software update pertains to (referred to herein as "target mesh nodes"))
Saha, Yao, Chios and Hunt are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Chios and Hunt before him or her, to modify the system of Saha, Yao and Chios, in particular Saha, to include the teachings of Hunt, as a system for software distribution, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to identify interactions of other network components, as suggested by Hunt (column 2, line 64 - column 3, line  2, column 14,lines 6-23).  
    
13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Herkersdorf et al., U.S. Patent No. 7171487 (hereinafter Herkersdorf). 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 21, Saha and Yao, in particular Saha doesn’t explicitly teach:
the network function comprises at least one of: a packet drop function; a packet duplicate function; or a packet forward function. 
However, Herkersdorf teaches such use: (column 5, lines 17-21, see the router shown in FIG. 2 preferably deploys network processors for the packet forwarding functions in the adapters 206 to 210. In other words, the network processors performs the L2, L3 and L4 functions of the adapters 206 to 210 in FIG. 2). 
Saha, Yao and Herkersdorf are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Herkersdorf before him or her, to modify the system of Saha and Yao, in particular Saha to include the teachings of Herkersdorf, as a system for packet forwarding, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to manage packets, as suggested by Herkersdorf (column 5, lines 17-21, column 8, lines 5-16).

14.	Claims 5, 9, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Radhakrishnan, US 2013/0227116. 
In regards to claims 1 and 17 the rejections above are incorporated respectively.
   In regards to claim 5, Saha and Yao, in particular Saha doesn’t explicitly teach:
selecting the network device includes determining that the network device is at a location in the network that is optimized to perform the particular type of the network function.
However, Radhakrishnan teaches such use: (Abstract, see  embodiments of the present invention provide a data analysis driven approach that detects patterns in data movements, and data traffic can be used to determine placement of certain network service components such as, among others, storage devices and appliances, server devices and appliances, network devices and appliances, etc.) and (p. 6, [0006], see a second aspect of the present invention provides a system for determining optimal component location in a networked computing environment… determine a current network topology of the set of components based on the network traffic meta-data; analyze the network traffic meta-data to determine an optimized network topology for the set of components, the optimized network topology minimizing the number of hops the set of data makes as the set of data is communicated between the set of components; and implement the optimized network topology) (emphasis added).
Saha and Radhakrishnan are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha and Radhakrishnan before him or her, to modify the system of Saha to include the teachings of Radhakrishnan, as a system to determine optimal network component location, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine optimized network component location, as suggested by Radhakrishnan (p. 6, [0006], p. 7, [0096]).
   In regards to claim 9, Saha teaches: 
A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that cause the one or more processors to perform operations comprising: (p. 9, [0159], see during the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs), (p. 9, [0162], see means of the above described control procedure for adjusting the VNF, for example a GW type, to the present traffic situation, it is possible to provide a VNF/VM mix which ensures an optimal resource utilization) and (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.) (emphasis added).  
receiving code that represents a network function to be deployed in a network (Fig. 3, 5, and 7), (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.),  (p. 6, [0125], see when the corresponding VNF type (SW image) and descriptor is received in the orchestrator 500, an adaption of resources used from a virtualization infrastructure (e.g. the DC) 60 is executed by the instantiation process of VNF1 instance 41 and VNF2 instance 42, respectively. That is, resources of the virtualization infrastructure are allocated according to a template description or the like at the VNF instantiation time. That is, for the same functionality (defined by the “SW image”), e.g. a PGW function, different amount of resources are allocated during the instantiation) and (p. 7, [0140], see In the processing described in FIG. 5, it is assumed that the VNF orchestrator 50 has already obtained data sets indicating the various VNFs, as described in connection with FIG. 4). 
the code is executable to perform a data-plane operation on data traffic in the network (p. 13, 1st column, last para., see type of resources to be allocated in the virtualization infrastructure are separable with regard to resources to be allocated in the virtualization infrastructure for a usage in a control plane of a virtualized network function in the communication network and for a usage in a user plane of the same virtualized network function in the communication network) (emphasis added). 
identifying a characteristic associated with execution of the network function, wherein identifying the characteristic associated with execution of the network function includes determining a particular type of the network function (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs.) (emphasis added).
deploying the code that represents the network function to the network device (Fig. 5, S60 Instantiate VNF) and (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs. According to a possible increase of decrease of the traffic amount per traffic type, the VNF can then be scaled independently per GW type) (emphasis added). 
Saha doesn’t explicitly teach:
determining that a network device  is of a network device  type that is optimized to perform the particular type of the network function. 
However, Yao teaches such use: (p. 6, last para., see the control plane network element in the core network may determine, according to the service requested by the terminal device, the first user plane network element set including multiple first user plane network elements… In the network element set, the first target user plane network element supporting the service is selected, and finally, the control plane network element may establish a session connection of the terminal device according to the first target user plane network element. In the solution, the control plane network element may determine, according to the service, the first user plane network element set in the plurality of user plane network elements that are more distributed, so that the first user plane network element may be the first target user plane network element supporting the service is quickly selected in the set to implement the establishment of the session connection of the terminal device… The terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) (emphasis added). 
executing, at the network device, the code to perform the network function on a packet received at the network device.
However, Yao teaches such use: (p. 6, first para., see the terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) and  (p. 7,eight para., see the session connection involved in the present application is a connection between a terminal device, a base station, a user plane network element, and a data network. And for transmitting data between the terminal device and the data network. Optionally, the session connection may be a packet data network (PDN) session connection or a packet data unit (PDU) session connection) (emphasis added).
Saha and Yao are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha and Yao before him or her, to modify the system of Saha to include the teachings of Yao, as a system for session connection establishment, and accordingly it would enhance the system of Saha, which is focused on a software network controller, because that would provide Saha with the ability to determine optimized network device, as suggested by Yao ((p. 6, last para., p. 21, 6th para.).      
Saha and Yao, in particular Saha doesn’t explicitly teach:
determining, using a network topology of the network, a location in the network at which execution of the network function is optimized to perform the data-plane operation.
However, Radhakrishnan teaches such use: (Abstract, see  embodiments of the present invention provide a data analysis driven approach that detects patterns in data movements, and data traffic can be used to determine placement of certain network service components such as, among others, storage devices and appliances, server devices and appliances, network devices and appliances, etc.) and (p. 6, [0006], see a second aspect of the present invention provides a system for determining optimal component location in a networked computing environment… determine a current network topology of the set of components based on the network traffic meta-data; analyze the network traffic meta-data to determine an optimized network topology for the set of components, the optimized network topology minimizing the number of hops the set of data makes as the set of data is communicated between the set of components; and implement the optimized network topology) (emphasis added).
selecting, from amongst a plurality of network devices in the network, the network device based at least in part on the network device component being at the location in the network.
However, Radhakrishnan teaches such use : (p. 5, [0072], see for example, NAS appliance N-XYZ1 may store files for A, B, and C clients, while cache appliance C-XYZ6 may be caching files associated with clients A, C, and D, and while cache appliance C-XYZ7 may be caching files associated with clients B, E, and F (e.g., due to their proximity to the client locations (client access network). So, based on analytics, it may be determined that NAS appliance N-XYZ1 could be moved to the data center and machine room where cache machine CXYZ6 is located and may even eliminate one or more hops between the two appliances).
Saha, Yao and Radhakrishnan are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Radhakrishnan before him or her, to modify the system of Saha and Yao, in particular Chiosi to include the teachings of Radhakrishnan, as a system to determine optimal network component location, and accordingly it would enhance the system of Saha, which is focused on a software network controller, because that would provide Saha with the ability to determine optimized network component location, as suggested by Radhakrishnan (p. 6, [0006], p. 7, [0096]).      

   In regards to claim 11, Saha teaches:
identifying the characteristic associated with execution of the network function includes determining an amount of a computing resource consumed by execution of the network function (Abstract, see acquiring and processing control information related to at least one of a communication traffic situation in a communication network for which at least one virtualized network function is implementable and a resource usage situation in a virtualization infrastructure in which at least one virtualized network function can be instantiated).
selecting the network device includes determining that the network device has an availability of the computing resource to support the amount of the computing resource consumed by execution of the network function (p. 13, 2nd column, lines 16-19, see information about at least one of processing resources, storing resources, and data transmission resources of the virtualization infrastructure available for an instantiation of at least one virtualized network function).

   In regards to claim 14, Saha teaches: 
identifying the characteristic associated with execution of the network function includes determining a particular type of the code that represents the network function; and selecting the network device includes determining that the network device is configured to execute the particular type of the code (Abstract, see adjusting an amount and type of at least one virtualized network function instantiated in the virtualization infrastructure for usage in the communication network by, based on the processed control information, selecting at least one virtualized network function from the obtained data sets, instantiating the selected at least one virtualized network function).

   In regards to claim 20, and Yao, in particular Saha doesn’t explicitly teach:
selecting the network device includes determining that the network device is at a location in the network that is optimized to perform the particular type of the network function.
However, Radhakrishnan teaches such use: (Abstract, see  embodiments of the present invention provide a data analysis driven approach that detects patterns in data movements, and data traffic can be used to determine placement of certain network service components such as, among others, storage devices and appliances, server devices and appliances, network devices and appliances, etc.) and (p. 6, [0006], see a second aspect of the present invention provides a system for determining optimal component location in a networked computing environment… determine a current network topology of the set of components based on the network traffic meta-data; analyze the network traffic meta-data to determine an optimized network topology for the set of components, the optimized network topology minimizing the number of hops the set of data makes as the set of data is communicated between the set of components; and implement the optimized network topology) (emphasis added).
Saha, Yao and Radhakrishnan are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Radhakrishnan before him or her, to modify the system of Saha and Yao, in particular Chiosi to include the teachings of Radhakrishnan, as a system to determine optimal network component location, and accordingly it would enhance the system of Saha, which is focused on a software network controller, because that would provide Saha with the ability to determine optimized network component location, as suggested by Radhakrishnan (p. 6, [0006], p. 7, [0096]).      

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Radhakrishnan in view of Chawda, U.S. Patent No. 10,782,934. 
In regards to claim 9 the rejections above are incorporated respectively.
   In regards to claim 10, Saha, Yao and Radhakrishnan, in particular Saha doesn’t explicitly teach:
the network function comprises a serverless network function; and the code that represents the network function comprises object code generated at least partly using a domain-specific language that is usable to define serverless network functions.
However, Chawda teaches such use (column 4, lines 45-51, see  the developer can associate metadata with the source code (for example, by causing a process to automatically analyze the source code and associate metadata, or by manually inserting annotations in the source code conforming to a defined serverless annotation syntax) used to identify portions of the source code to be replicated as functions for execution by a virtual compute service) and (column 5, line 66 – column 6, line 4, see it has become desirable for some customers to migrate source code, including source code initially written to execute in a server-based environment, to so-called serverless execution environments (for example, as provided by a virtual compute service 102 of a service provider system 100)).
Saha, Yao, Radhakrishnan and Chawda are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Radhakrishnan and Chawda before him or her, to modify the system of Saha, Yao and Radhakrishnan, in particular Saha to include the teachings of Chawda, as a system for migrating to virtual computer services, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to utilize serverless services, as suggested by Chawda (column 4, lines 45-51, column 23, lines 52-62). 
     
16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Radhakrishnan in view of Chiosi. 
In regards to claim 9 the rejections above are incorporated respectively.
   In regards to claim 15, Saha, Yao and Radhakrishnan, in particular Saha doesn’t explicitly teach: 
identifying the characteristic associated with execution of the network function includes determining a particular trust level associated with execution of the network function; and selecting the network device includes determining that the network device is configured to execute network functions with the particular trust level.
However, Chiosi teaches such use: (column 11, lines 17-28, see the software defined network controller 114 can analyze policies or policy defined for a service.  This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service.  Subscriber policies can include, for example, service level agreements ("SLAs"), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like).
Saha, Yao, Radhakrishnan and Chiosi are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Radhakrishnan and Chiosi before him or her, to modify the system of Saha, Yao and Radhakrishnan, in particular Saha to include the teachings of Chiosi, a software defined network controller, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a trust level, as suggested by Chiosi (column 11, lines 17-28, column 33, lines 22-41).      

17.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Radhakrishnan in view of Chiosi in view of Hunt. 
In regards to claim 9 the rejections above are incorporated respectively.
   In regards to claim 12, Saha, Yao and Radhakrishnan, in particular Saha doesn’t explicitly teach:
selecting the network device includes determining that the network device is within a threshold distance in the network to the other network device.
However, Chiosi teaches such use: (column 15, lines 38-46, see the network resource autonomous controller 202 can operate with virtualized network resources, which can be instantiated on-demand and moved as the state of the network changes due to traffic or failures or because of business policies.  For example, the network resources can be moved based upon considerations such as power rates by time-of-day, communication costs over geographic locations, capacity availability shifts and/or costs, combinations thereof, or the like).
Saha, Yao, Radhakrishnan and Chiosi are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Radhakrishnan and Chiosi befor00e him or her, to modify the system of Saha, Yao and Radhakrishnan, in particular Saha to include the teachings of Chiosi, a software defined network controller, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a trust level, as suggested by Chiosi (column 11, lines 17-28, column 33, lines 22-41).      
Saha, Yao, Radhakrishnan and Chiosi, in particular Saha doesn’t explicitly teach:
identifying the characteristic associated with execution of the network function includes determining that the network function is configured to interact with a software compute instance that is hosted on another network device in the network; and
However, Hunt teaches such use (column 3, lines 30-33, see determining a path through the network 130 to the target mesh nodes as a function of energy status characteristics indicated in the fingerprint data from the other mesh nodes 110) and (column 2, line 64 - column 3, line  2, see analyze characteristics of the software update, compare the characteristics of the software update to the characteristics of the mesh nodes 110 (i.e., determined from the fingerprint data) to determine which mesh node(s) 110 the software update pertains to (referred to herein as "target mesh nodes"))
Saha, Yao, Radhakrishnan, Chios and Hunt are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Radhakrishnan, Chios and Hunt before him or her, to modify the system of Saha, Yao, Radhakrishnan and Chios, in particular Saha, to include the teachings of Hunt, as a system for software distribution, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to identify interactions of other network components, as suggested by Hunt (column 2, line 64 - column 3, line  2, column 14,lines 6-23).      
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Ashrafi  		10326532  

Lee      		10542076
19.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193